DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-11, and 14-20 are currently pending. Claims 2, 3, 12, and 13 have been cancelled. The specification has been amended to clarify Fig. 5. The objections set forth in the Non-Final Office Action mailed on 23 October 2020 are now moot, as claims 2 and 12 have been cancelled. Claim 19 has been amended to overcome the 35 U.S.C. 101 rejection for being directed to or encompassing a human organism previously set forth in the Non-Final Office Action.
Claim Objections
Claim 14 is objected to because of the following informalities: “wherein at least a portion of each one of the pair of thermistor tracks has a width smaller than a width of either one of the pair of thermistor pads” should read “wherein at least a portion of each one of thermistor tracks of the pair of thermistor tracks has a width smaller than a width of either one of thermistor pads of the pair of thermistor pads.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not mention that “a plurality of trace prongs [are] etched onto a surface of the circuit board.” [0076] of the PGPUB mention that the conductive tracks and pads are etched from metal sheets, not that the trace prongs are etched onto the circuit board. [0076] does mention, however, that “various components such as those illustrated in Fig. 2 can be soldered on or embedded in the circuit board 206.” It is unclear if the trace prongs should be etched, soldered, or embedded onto the circuit board. Claims 4-10, 14-18, and 20 are further rejected due to their dependency to claims 1, 11, or 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-10, 14-18, and 20 are further rejected due to their dependency to either claims 1, 11, or 19.
Claims 1, 11, and 19 recite that “a plurality of trace prongs [are] etched onto a surface of the circuit board.” However, [0076] of the PGPUB mentions that “the conductive tracks and pads are etched from metal sheets (e.g., copper sheets) laminated onto a non-conductive substrate. Various components as those illustrated in Fig. 2 can be soldered on or embedded in the circuit board 206.” Furthermore, [0094] mentions that “the trace prongs 320 can be arranged to project in one or more 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 17, and 18 are rejected under 35 U.S.C. 101 because claim 1 recites a physiological parameter sensing device. The device is drawn to the abstract idea of a computer that performs a mental process. The abstract idea is grouped as a mental process of collecting data. The machine, structure, or element (It is noted that the machine, structure, or element is the circuit board and the components of the circuit board, i.e., the processing unit, sensing subcircuit, and the heat isolation device.) that would perform the steps of measuring a physiological parameter and isolating the sensing subcircuit from the processing unit is a generic computer (see MPEP 2106.04(a)(2) III. C. A Claim That Requires a Computer May still Recite a Mental Process). The mounting portion is used to perform insignificant pre-solution activity to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure that performs these abstract idea. Furthermore, there is no output to these steps, as claim 1 merely recites that the device has a mounting portion and a circuit board. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of measuring a physiological parameter of the subject and isolating the sensing 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 2 merely recites a mental process that is performed by a generic computer. Claims 4-8, 10, 17, and 18 merely further define the heat dissipation device. Claim 9 merely further defines the sensing subcircuit.
Claims 11-16 are rejected under 35 U.S.C. 101 because claim 11 recites a temperature sensing patch used to perform the abstract idea. The machine, structure, or element (It is noted that the machine, structure, or element is the circuit board and the components of the circuit board, i.e., the processing unit, sensing subcircuit, and the heat isolation device.) that would perform the steps of measuring a physiological parameter, connecting the pair of thermistor pads to the processing unit, and isolating the sensing subcircuit from the processing unit is a generic computer (see MPEP 2106.04(a)(2) III. C. A Claim That Requires a Computer May still Recite a Mental Process). The mounting layer is used to perform insignificant pre-solution activity to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure that performs these abstract idea. Furthermore, there is no output to these steps, as claim 11 merely recites that the device has a mounting portion and a circuit board. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of measuring a physiological parameter of the subject and isolating the sensing subcircuit from the processing unit. As such, the claimed elements do not amount to significantly more than the abstract idea.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 14-16 merely further define the heat dissipation device and the pair of thermistor tracks.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because claim 19 recites a system for monitoring a physiological parameter of a subject, which is used to perform the abstract idea. The machine, structure, or element (It is noted that the machine, structure, or element is the circuit board, i.e., the processing unit, sensing subcircuit, and the heat isolation device.) that would perform the steps of measuring a physiological parameter and isolating the sensing subcircuit from the processing unit is a generic computer (see MPEP 2106.04(a)(2) III. C. A Claim That Requires a Computer May still Recite a Mental Process). The mounting portion is used to perform insignificant pre-solution activity to perform the abstract idea. The interrogation device is recited at a high level of generality and is used to perform insignificant post-solution activity to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure that performs these abstract idea. Furthermore, there is no output to these steps, as claim 19 merely recites that the device has a mounting portion and a circuit board. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of measuring a physiological parameter of the subject and isolating the sensing subcircuit from the processing unit. As such, the claimed elements do not amount to significantly more than the abstract idea.
The dependent claim also does not add anything “significantly more” to the abstract idea. Claim 20 merely further defines the interrogation device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. ‘839 (US Pub No. 2005/0245839 – previously cited) in view of Tal et al. ‘561 (US Pub No. 2015/0057561 – previously cited) further in view of Nakagawa ‘518 (International Pub No. WO 2016/143518 – previously cited) further in view of Ma ‘116 (US Patent No. 6,236,116).
Regarding claim 1, Stivoric et al. ‘839 teaches a physiological parameter sensing device (Figs. 1, 4 temperature module 55 and [0097]), the sensing device comprising: a mounting portion configured to engage with a subject (Fig. 4 lower adhesives 298, 299 and [0127]); and a circuit board including: a processing unit ([0049]); and a sensing subcircuit connected to the processing unit and configured to measure a physiological parameter of the subject (Fig. 4 skin temperature sensor 125 and [0124]).
Stivoric et al. ‘839 teaches all of the elements of the current invention as mentioned above except for wherein the circuit board includes a heat isolation device connected to the processing unit and configured to thermally isolate the sensing subcircuit from the processing unit; wherein the heat isolation device includes a heat dissipation device connected to the processing unit, with the heat dissipation device dissipating heat generated from the processing unit.
Tal et al. ‘561 teaches a temperature sensor may be partially isolated from heat generated by a processor and the processor may be partially surrounded by a heat dissipating shield (Fig. 2, processor or integrated circuit 33, shield 31, temperature sensor 15 and [0023]-[0024], [0047], [0055]). The heat dissipated shield 31 that includes ventilation openings 35 to dissipate heat from processor/integrated circuits 33 (Fig. 2 and [0055]).

Stivoric et al. ‘839 in view of Tal et al. ‘561 teaches all of the elements of the current invention as mentioned above except for wherein the heat dissipation device includes a plurality of trace prongs.
Nakagawa ‘518 teaches a top plate 15’ with a plurality of radiating fins 15a (Fig. 5 and Page 13 Lines 22-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the top plate 15’ of Nakagawa ‘518 for the heat isolation device of Stivoric et al. ‘839 in view of Tal et al. ‘561 as simple substitution of one known element for another would obtain predictable results. Nakagawa ‘518 also states that substituting a top plate with a flat surface with a top plate with radiating fins would obtain predictable results, as both configurations have a high heat radiation (Page 13 Lines 27-30).
	Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 teaches all of the elements of the current invention as mentioned above except for the plurality of trace prongs are etched onto a surface of the circuit board.
	Ma ‘116 teaches a heat dissipation device, heat sink 26, with alternate fin structures 32 and 34 with interlinking arms 38. The arms 38 may be attached, e.g., soldered or otherwise mechanically linked, to a circuit board (Fig. 5B and Column 4 Lines 43-56).

Regarding claim 9, Stivoric et al. ‘839 teaches wherein the sensing subcircuit includes a thermistor pad ([0175], claim 55).
Regarding claim 19, Stivoric et al. ‘839 teaches a system for monitoring a physiological parameter of a subject, the system comprising: a sensing device (Figs. 1, 4 temperature module 55 and [0097]) including: a mounting portion engageable with a subject (Fig. 4 lower adhesives 298, 299 and [0127]); and a circuit board including: a processing unit ([0049]); and a sensing subcircuit connected to the processing unit and configured to measure a physiological parameter of the subject (Fig. 4 skin temperature sensor 125 and [0124]); and an interrogation device operable by a user (Fig.1 personal computer 75 and [0106]) and configured to: establish communication with the sensing device; and receive measurement data from the sensing device (Fig. 1 primary transmission 72 and [0106]).
Stivoric et al. ‘839 teaches all of the elements of the current invention as mentioned above except for wherein the circuit board includes a heat isolation device connected to the processing unit and configured to thermally isolate the sensing subcircuit from the processing unit; wherein the heat isolation device includes a heat dissipation device connected to the processing unit, with the heat dissipation device dissipating heat generated from the processing unit.
Tal et al. ‘561 teaches a temperature sensor may be partially isolated from heat generated by a processor and the processor may be partially surrounded by a heat dissipating shield (Fig. 2, processor or integrated circuit 33, shield 31, temperature sensor 15 and [0023]-[0024], [0047], [0055]). The heat dissipated shield 31 that includes ventilation openings 35 to dissipate heat from processor/integrated circuits 33 (Fig. 2 and [0055]).

Stivoric et al. ‘839 in view of Tal et al. ‘561 teaches all of the elements of the current invention as mentioned above except for wherein the heat dissipation device includes a plurality of trance prongs.
Nakagawa ‘518 teaches a top plate 15’ with a plurality of radiating fins 15a (Fig. 5 and Page 13 Lines 22-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the top plate 15’ of Nakagawa ‘518 for the heat isolation device of Stivoric et al. ‘839 in view of Tal et al. ‘561 as simple substitution of one known element for another would obtain predictable results. Nakagawa ‘518 also states that substituting a top plate with a flat surface with a top plate with radiating fins would obtain predictable results, as both configurations have a high heat radiation (Page 13 Lines 27-30).
	Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 teaches all of the elements of the current invention as mentioned above except for the plurality of trace prongs are etched onto a surface of the circuit board.
	Ma ‘116 teaches a heat dissipation device, heat sink 26, with alternate fin structures 32 and 34 with interlinking arms 38. The arms 38 may be attached, e.g., soldered or otherwise mechanically linked, to a circuit board (Fig. 5B and Column 4 Lines 43-56).

Regarding claim 20, Stivoric et al. ‘839 teaches wherein the interrogation device is configured to communicate with the sensing device via a short range wireless communication (Fig. 1 primary transmission 72 and [0106]).
Claims 4-8, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 further in view of Haslett et al. ‘655 (US Pub No. 2007/0206655 – previously cited).
Regarding claims 4 and 6, Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 teaches all of the elements of the current invention as mentioned above except for wherein the heat isolation device includes a track extension device having a conductive track routed between the sensing subcircuit and the processing unit; and wherein the conductive track of the track extension device is routed in a loop to make a length of the conductive track longer than a distance between the processing unit and the sensing subcircuit.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 and electrical conductivity 22 loops from a higher layer, or printed circuit board 15, to a lower layer, or printed circuit board 12, so the length of the electrical lead 42 and electrical conductivity 22 is longer than a distance between the processor module 19 and temperature sensor array 18 (Figs. 3-6 and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Stivoric et al. ‘839 in view of Tal et al. 
Regarding claim 5, Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 further in view of Haslett et al. ‘655, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the conductive track of the track extension device has a width ranging from 0.005 inches to 0.025 inches.
It would have been obvious to try setting the width of the track extension device to be within the range from 0.005 inches to 0.025 inches as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Furthermore, it would have been obvious, through routine experimentation, to determine the optimum width of the track extension device (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 7, 8, 17, and 18, Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 further in view of Haslett et al. ‘655, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the track extension device/pair of thermistor tracks includes a stretch-out portion, the stretch-out portion having a pair of track lines extending out from a main track; and wherein the pair of track lines are arranged to be parallel with each other.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). The electrical connectivity 22 has a stretch-out portion with a pair of track lines extending out from a main track, as seen in the annotated Fig. 6, below. The pair of track lines are also parallel.

    PNG
    media_image1.png
    683
    469
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the track extension device of Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 further in view of Haslett et al. ‘655, as applied to claim 4, to include a stretch-out portion having a pair of parallel track lines extending out from a main track as Haslett et al. ‘655 teaches this is a configuration used to electrically connect a temperature sensor to a processor.
Regarding claim 10, Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 teaches all of the elements of the current invention as mentioned above 
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 and electrical conductivity 22 have a smaller width than the width of the temperature sensor array 18, as seen in Figs. 3, 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 to include a track extension device as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116.
Regarding claim 11, Stivoric et al. ‘839 teaches a temperature sensing patch (Figs. 1, 4 temperature module 55 and [0097]) comprising: a mounting layer configured engagable with a subject (Fig. 4 lower adhesives 298, 299 and [0127]); and a circuit board including: a processing unit ([0049]); and a pair of thermistor pads configured to measure heat flux associated with the subject (Figs. 4, 7C skin temperature sensor 125, skin temperature sensors 120 and [0045], [0124], [0135], [0175]).
Stivoric et al. ‘839 teaches all of the elements of the current invention as mentioned above except for a pair of thermistor tracks connecting the pair of thermistor pads to the processing unit.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). The electrical connectivity 22 has a portion with a pair of track lines extending out from a main track, as seen in Fig. 6.

Stivoric et al. ‘839 in view of Haslett et al. ‘655 teaches all of the elements of the current invention as mentioned above except for wherein the circuit board includes a heat isolation device connected to the processing unit and configured to thermally isolate the sensing subcircuit from the processing unit; wherein the heat isolation device includes a heat dissipation device connected to the processing unit, with the heat dissipation device dissipating heat generated from the processing unit.
Tal et al. ‘561 teaches a temperature sensor may be partially isolated from heat generated by a processor and the processor may be partially surrounded by a heat dissipating shield (Fig. 2, processor or integrated circuit 33, shield 31, temperature sensor 15 and [0023]-[0024], [0047], [0055]). The heat dissipated shield 31 that includes ventilation openings 35 to dissipate heat from processor/integrated circuits 33 (Fig. 2 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit board of Stivoric et al. ‘839 in view of Haslett et al. ‘655 to include a heat isolation device as Tal et al. ‘561 teaches this will aid in reducing thermal noise introduced by the processor ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Stivoric et al. ‘839 in view of Tal et al. ’561 to include a heat dissipation device as Tal et al. ‘561 teaches this will aid in reducing thermal noise introduced by the processor ([0055]).
Stivoric et al. ‘839 in view of Haslett et al. ‘655 further in view of Tal et al. ‘561 teaches all of the elements of the current invention as mentioned above except for wherein the heat dissipation device includes a plurality of trance prongs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the top plate 15’ of Nakagawa ‘518 for the heat isolation device of Stivoric et al. ‘839 in view of Haslett et al. ‘655 further in view of Tal et al. ‘561 as simple substitution of one known element for another would obtain predictable results. Nakagawa ‘518 also states that substituting a top plate with a flat surface with a top plate with radiating fins would obtain predictable results, as both configurations have a high heat radiation (Page 13 Lines 27-30).
Stivoric et al. ‘839 in view of Haslett et al. ‘655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 teaches all of the elements of the current invention as mentioned above except for the plurality of trace prongs are etched onto a surface of the circuit board.
Ma ‘116 teaches a heat dissipation device, heat sink 26, with alternate fin structures 32 and 34 with interlinking arms 38. The arms 38 may be attached, e.g., soldered or otherwise mechanically linked, to a circuit board (Fig. 5B and Column 4 Lines 43-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of trace prongs of Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 to include being etched onto a surface of the circuit board as Ma ‘116 teaches this would aid in mechanically fixing a heat dissipation device to a circuit board.
Regarding claim 14, Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 teaches all of the elements of the current invention as mentioned above except for wherein at least a portion of each one of the pair of thermistor tracks has a width smaller than a width of either one of the pair of thermistor pads.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each one of the pair of thermistor tracks of Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 to include having a width smaller than a width of either one of the pair of thermistor pads as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Regarding claim 15, Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 teaches all of the elements of the current invention as mentioned above except for wherein at least a portion of the pair of thermistor tracks has a width ranging from 0.005 inches to 0.025 inches.
It would have been obvious to try setting the width of the pair of thermistor tracks to be within the range from 0.005 inches to 0.025 inches as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Furthermore, it would have been obvious, through routine experimentation, to determine the optimum width of the pair of thermistor tracks (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 16, Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 teaches all of the elements of the current invention as mentioned above except wherein the pair of thermistor tracks is routed in a loop to make a length of the pair of thermistor tracks longer than a distance between the processing unit and the pair of thermistor pads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of thermistor tracks of Stivoric et al. ‘839 in view of Haslett et al. ’655 further in view of Tal et al. ‘561 further in view of Nakagawa ‘518 further in view of Ma ‘116 to include being routed in a loop as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Response to Arguments
Applicant argues that isolation device 150 is depicted in Fig. 2. Examiner respectfully agrees, and the objection has been withdrawn.
Applicant argues that the 35 U.S.C. 112(f) claim interpretation should be withdrawn because the claims do not use “means for” language. However, paragraph 6 of the Non-Final Office Action recites that “this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.” Examiner notes that even if a claim does not use “means for” language, the limitation could still be interpreted under 35 U.S.C. 112(f). Applicant also argues that the noted limitations are terms familiar to a person having ordinary skill in the art. Examiner respectfully agrees, and the 35 U.S.C. 112(f) interpretation has been withdrawn.
Applicant argues that the claims are not a mental process. However, the components of the physical device, including a mounting portion and a circuit board, are specific structures. Examiner respectfully disagrees, as these components are part of a generic computer. MPEP 2106.04(a)(2) III. C. recites that a generic computer may still recite a mental process. The amendments are also merely further defining the heat isolation device, which is merely adding onto the abstract idea. Applicant also argues that the independent claims recite a practical application at least by relating to providing a solution to the technical problem of heat that is generated by sensors used to measure various physiological parameters and that the independent claims recite an improvement to technology. Examiner respectfully disagrees, there is prior art that teaches dissipating heat that is generated by sensors when measuring various physiological parameters, as mentioned in this Office Action. Furthermore, as previously stated in the 35 U.S.C. 101 rejections, the mounting portion is used to perform insignificant pre-solution activity to perform the abstract idea, which is merely engaging a mounting portion of a physiological parameter sensing device to a subject in order to measure a physiological parameter. As such, Applicant’s arguments regarding the 35 U.S.C. 101 rejections are not persuasive.
Applicant argues that Nakagawa ‘518 does not teach that the plurality of trace prongs are etched onto a surface of the circuit board. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Ma ‘116 teaches a heat dissipation device, heat sink 26, with alternate fin structures 32 and 34 with interlinking arms 38. The arms 38 may be attached, e.g., soldered or otherwise mechanically linked, to a circuit board (Fig. 5B and Column 4 Lines 43-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of trace prongs of Stivoric et al. ‘839 in view of Tal et al. ‘561 further in view of Nakagawa ‘518 to include being etched onto a surface of the circuit board as Ma ‘116 teaches this would aid in mechanically fixing a heat dissipation device to a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791